Citation Nr: 0127751	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-23 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death.  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, on the grounds that the veteran's total disability 
rating based on individual unemployabilty (TDIU rating) 
should have an earlier effective date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1942 to January 1945.  
He is deceased, and the appellant is his widow. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
which denied DIC based on claimed service connection for the 
cause of the veteran's death, and denied DIC under the 
provisions of 38 U.S.C.A. § 1318.  A hearing before a Board 
member sitting at the RO was held in March 2001.

The present Board decision addresses the issue of entitlement 
to DIC based on service connection for the cause of the 
veteran's death.

The Board construes the other issue on appeal to be more 
specifically entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318, on the grounds that the veteran's TDIU 
rating should have an earlier effective date.  A TDIU rating 
was assigned effective from December 18, 1992 until the 
veteran's death on January 15, 1998.  The appellant seeks to 
have the effective date for the TDIU rating pushed back to a 
date 10 or more years before the veteran's death, thereby 
qualifying her for DIC under 38 U.S.C.A. § 1318.  A Board 
decision on the claim for DIC under 38 U.S.C.A. § 1318 must 
be deferred.  The Board has imposed a temporary stay on the 
adjudication of such claims in accordance with the directions 
of the United States Court of Appeals for the Federal Circuit 
in its decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the VA to conduct 
expedited rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The veteran died many years after service due to 
cardiomyopathy.  

2.  Cardiomyopathy began many years after service and was not 
caused by any incident of service.

3.  At the time of the veteran's death, service connection 
was established for gunshot wound residuals of the right 
lumbar region and right buttock with fractured right ilium 
and status post laminectomy for spinal stenosis, evaluated as 
70 percent disabling; and for residuals of a gunshot wound of 
the left wrist, evaluated as 10 percent disabling.  The 
combined evaluation was 70 percent, and a TDIU rating was 
also in effect.

4.  The veteran's established service-connected conditions 
were not a cause of his death and did not substantially or 
materially contribute to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1942 to January 
1945.  His service medical records show no heart or other 
cardiovascular disorder.  In June 1944, he sustained a 
shrapnel wound of the wrist.  In August 1944, he sustained a 
penetrating gunshot wound of the right lumbar region and 
right buttock area, with a fracture of the right ilium and 
fracture of the transverse process of the 5th lumbar 
vertebra.  He was medically discharged from service in 
January 1945 due to the wounds affecting his back and right 
hip.

In January 1945, service connection was granted for gunshot 
wound residuals with limitation of motion of the right hip 
and lumbar spine, residuals of a fracture of the right ileum, 
and atrophy and weakness of the muscles of the right pelvic 
girdle.  A 100 percent disability rating was assigned.  

The veteran underwent a VA general medical examination in 
September 1945.  His blood pressure was 108/74.  His 
cardiovascular system was normal.  The diagnoses included 
gunshot wound with limitation of motion of the right hip and 
lumbar spine, residuals of fracture of the right ilium, and 
atrophy and weakness of muscles in the right pelvic girdle; 
and cicatrices, left carpal region, right gluteal region, and 
right iliac region.  

In November 1945, the veteran's service connected disorders 
were characterized as gunshot wound residuals of the right 
lumbar region and right buttock with fractured right ilium 
extending into the sacroiliac and acetabulum involving 
ischial spine with atrophy, rated 60 percent, and gunshot 
wound scar residuals of the left wrist, rated 10 percent.  

A December 1948 rating decision increased the disability 
rating assigned for the veteran's service-connected gunshot 
wound residuals of the right lumbar and right buttock areas 
with fractured right ilium to 70 percent.  The 10 percent 
rating for the veteran's left wrist disorder was continued.  
The combined rating was 70 percent.  

VA medical records describe treatment for various disorders, 
both service-connected and non-service-connected, in the 
years after service.  A July 1960 treatment record notes a 
blood pressure reading of 120/100.  A July 1960 chest X-ray 
noted that the veteran's heart shadow was enlarged in the 
region of the left ventricle.  The aorta was also noted to be 
slightly widened and tortuous.  Subsequent treatment records 
indicate elevated blood pressure readings.  An August 1973 
record notes diagnoses including hypertension and residuals 
of a gunshot wound of the lower back.  An October 1973 
treatment report notes that the veteran had hypertension for 
the previous seven years.  It was reported that the veteran 
stated that he was told that he had hypertension in 1967 when 
he gave blood.  An October 1973 discharge summary indicates a 
diagnosis of essential hypertension with hypertensive 
retinopathy and left ventricular prominence.  A February 1977 
radiological report, as to the lumbar spine, notes that the 
veteran had arteriosclerosis of the aorta.  A November 1980 
treatment entry notes that the veteran gave a history of 
hypertension approximately thirty years earlier, but was not 
treated with medication until 1967, at which time he was 
treated for a few months and then taken off medication.  It 
was reported that the veteran was not found to be 
hypertensive until 1973.  An undated entry notes that the 
veteran had a syncopal episode in November 1986 and that an 
electrocardiogram showed 1st degree AV block, left anterior 
hemiblock, and right bundle branch block.  It was noted that 
a pacemaker was implanted.  

A September 1987 operative report from Salem Hospital 
indicates that the veteran underwent a complete laminectomy 
of L3 and L4 with partial L5 and partial L2, wide nerve root 
decompression.  A September 1987 radiological report, as to 
the veteran's chest, indicates an impression of bipolar 
pacemaker, cardiomegaly with left ventricular prominence, and 
possible left ventricular aneurysm.  A December 1987 report 
from the Josiah B. Thomas Hospital indicates discharge 
diagnoses including deep vein thrombosis of the left leg, 
pulmonary embolus, recent laminectomy for spinal stenosis, 
hypertension, and adult onset diabetes mellitus.  In a 
January 1988 statement,W. B. Patterson, M.D., reported that 
he performed a fit-for-duty examination on the veteran.  It 
was noted that the veteran had back surgery in September 1987 
and that his medical course had been complicated by several 
other conditions, recurrence of his back pain, and the need 
for ongoing treatment.  Dr. Patterson indicated that based on 
the information available, it was his opinion that the 
veteran's medical condition clearly precluded assignment even 
to restrictive duties.  A May 1988 statement from D. H. Shea, 
M.D., relates that the veteran's shrapnel wound, which 
involved the right hip and thigh, was a contributing factor 
to his hospitalization in November 1987 for spinal stenosis.  

A November 1988 VA hospital discharge summary notes diagnoses 
of spinal stenosis, L3 through S3 region, with probable right 
lateral disc herniation of the L3-L4 region; history of 
laminectomy; status post permanent pacemaker insertion for 
third degree heart block; history of deep vein thrombosis; 
history of herpes zoster with post herpetic neuralgia; 
hypertension; non-insulin dependent diabetes mellitus; and 
acute chronic denervation of lumbosacral nerve roots.  A July 
1990 VA neurological examination indicated diagnoses 
including digital neuropathy of the left middle finger status 
post left wrist fracture; status post laminectomy for 
spondylosis and spinal stenosis in the lumbar area; status 
post gunshot wound in the right pelvis, with weakness and 
atrophy of the right leg proximally; and scoliosis.  A July 
1990 VA orthopedic examination noted diagnoses of 
postoperative residuals of a gunshot wound to right lumbar 
region with compound, comminuted fracture of the ilium, and 
residuals of a shrapnel wound scar of the left wrist.  

Claims by the veteran for a TDIU rating were denied at 
various times.  He filed another claim for a TDIU rating on 
December 18, 1992, and that claim was granted, effective from 
December 18, 1992.

A March 1993 VA spine examination noted diagnoses including 
gunshot wound to the left wrist with damage to the digital 
nerves to the left long finger, gunshot wound to the right 
buttock with a possible fracture of the pelvis by history, 
and status postoperative laminectomy for spinal stenosis.  A 
March 1993 VA neurological examination indicated diagnoses 
including status post gunshot wound to the left wrist with 
decreased pin of the left middle finger with digital 
neuropathy, status post gunshot wound to the right hip with 
weakness and wasting of the right hip flexors and adductors, 
status post laminectomy, and peripheral neuropathy, diabetic.  

Numerous later medical records note the veteran's service-
connected conditions at times, although he was primarily 
treated for a number of other chronic ailments including 
heart disease.

During an April 1997 admission to Saints Memorial Medical 
Center, it was noted the veteran had congestive heart failure 
secondary to dilated cardiomyopathy, status post pacemaker 
insertion, renal insufficiency, peripheral vascular disease, 
and diabetes. 

In October 1997, the veteran was hospitalized at Saints 
Memorial Medical Center for problems with his gait.  His 
history was noted to include old war wounds, hypertensive 
cardiovascular disease, congestive heart failure, and 
nephrosclerosis with chronic renal failure.  On admission it 
was noted he had bilateral thigh weakness involving the 
pelvic girdle, and he was given a work-up to ascertain the 
cause of the problem.  His low back condition was noted 
during the work-up, but such was not found to be the cause of 
the problem.  After a number of studies, the asssessment was 
that he had probable hypothyroid myopathy.  

The veteran was again admitted to Saints Memorial Medical 
Center in December 1997, and it was noted he was having 
progressive diffuse weakness, particularly of the shoulders, 
neck, and pelvic girdle bilaterally.  It was noted he had a 
history of old right sided weakness from a World War II 
injury but had been able to walk until recently.  Other 
problems noted included cardiomyopathy with congestive heart 
failure, and diabetes.  After additional studies during the 
current admission, the veteran was again diagnosed with 
hypothyroid myopathy.  Records near the end of this 
hospitalization note that, in addition to the hypothyroid 
myopathy, the veteran had such chronic problems as 
cardiomyopathy, congestive heart failure, history of old 
myocardial infarction, a pacemaker, chronic renal failure, 
and diabetes.  The records generally indicate he was severely 
debilitated.  It was felt that he needed assistance in 
activities of daily living, and he was transferred to a 
nursing home type of facility in late December 1997.

On transfer and admission to Transitional Care Center at St. 
Joseph's Health Care Center in late December 1997, the 
veteran's various medical conditions were noted, including 
cardiomyopathy, congestive heart failure, hypothyroidism, 
dyspnea, and failure to thrive.  The progress notes during 
this admission indicate that care was given for the veteran's 
chronic ailments and he was generally debilitated.  A January 
1998 nurse's note indicates that he had upper airway 
congestion and that his breathing continued to be labored.  
He died in the facility on January 15, 1998.  

The January 1998 death certificate lists the immediate cause 
of the veteran's death as cardiomyopathy, and it was noted 
this was of about two years duration.  No other causes or 
contributory causes of death were listed.  An autopsy was not 
performed.

The veteran's widow (the appellant) subsequently claimed 
service connection for the cause of the veteran's death.  In 
an April 1998 statement, she indicated that she believed the 
veteran's service-connected war wounds were a contributing 
factor to his death.  She stated her husband was in 
transitional care at the time of his death and that such 
facility did not have his VA medical records and, therefore, 
did not complete the section of the death certificate 
referring to other significant conditions contributing to 
death, but not resulting in the underlying cause of death.  

In an October 1998 statement. F. Russell Wolf, M.D., said, 
"To the extent possible, there is that possibility that [the 
veteran's] service-connected conditions, may have, 
contributed to his cause of death, heart disease."  

In a January 1999 statement, the appellant said that the 
death certificate was issued by a transient custodial unit 
which was concerned only with the immediate care and comfort 
of the patient, or, in other words, by a nursing home.  She 
stated that it was her belief that the unanswered questions 
on the death certificate were left blank because such were 
beyond the cope of diagnosis, evaluation, or treatment, of 
such facility.  

In an April 2000 lay statement, S. H., an apparent relative 
of the veteran, reported that the veteran was in continuous 
stress and discomfort from his combat wounds, especially the 
wound to the spine.  It was noted that the veteran's daily 
mental and physical activities progressively became more 
difficult with time and that he was in pain, discomfort, and 
stressed out from 1944 to the time of his death.  It was 
further reported that the veteran had a Type A personality 
resulting in high blood pressure and a weakened heart and 
muscles as well as body degeneration and that such underlying 
causes contributed to his death.  

At a March 2001 Board hearing, the appellant testified that 
the veteran was unemployable since 1987.  She also stated 
that the veteran's war related injuries contributed to his 
death.  

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
appellant has been informed of the evidence necessary to 
substantiate her claim.  Pertinent medical records have been 
obtained.  There is competent medical evidence to decide the 
claim.  Accordingly, the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, and the 
related VA regulation, have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection will be granted for a disability which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection will also be presumed for 
certain chronic diseases, including organic heart disease and 
hypertension, which are manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran served on active duty from 1942 to 1945.  During 
his lifetime his service-connected conditions were gunshot 
wound residuals of the right lumbar region and right buttock 
with fractured right ilium and status post laminectomy for 
spinal stenosis, and gunshot wound scar residuals of the left 
wrist.  At the time of the veteran's death, there was a 
combined compensation rating of 70 percent, as well as a TDIU 
rating.  The veteran died in January 1998.  The cause of 
death was listed on the death certificate as cardiomyopathy, 
and numerous medical records in the years immediately 
preceding death note this heart disorder.  The death 
certificate lists no other causes or contributory causes of 
death.

Heart or other cardiovascular disease was not shown during 
the veteran's 1942-1945 service or until many years later.  
The first medical evidence of any cardiovascular problems is 
in the 1960s, years after service, and cardiomyopathy is 
shown even later.  The Board finds that the cause of death, 
heart disease, began years after service and were not caused 
by any incident of service.  

In an October 1998 statement, Dr. Wolf said, "To the extent 
possible, there is that possibility that [the veteran's] 
service-connected conditions, may have, contributed to his 
cause of death, heart disease."  This statement, by its own 
language, is nothing more than equivocal speculation, without 
any medical reasoning, and it lacks probative value.

The medical records in the months before the veteran's death 
contain incidental mention of his service-connected wound 
residuals, but they were not medically implicated in his 
heart disease or generalized debilitation.  The medical 
records from this time indicate deterioration of health from 
heart disease, hypothyroid myopathy, diabetes, and other 
ailments, all of which began years after service and are 
considered non-service-connected.  The Board appreciates the 
severity of the veteran's service-connected wound residuals, 
yet they remained static in the months before he died, and 
they affected the musculoskeletal system and not a vital 
organ.  It is not shown that the service-connected wound 
residuals caused debilitating effects and general impairment 
of health to the extent that the veteran was materially less 
capable of resisting the effects of fatal heart disease, nor 
is it shown that the service-connected wound residuals 
accelerated death.  The credible medical evidence 
demonstrates that the service-connected wound residuals did 
not substantially or materially contribute to death.  See 
38 C.F.R. § 3.312.

The weight of the evidence establishes that a disability 
incurred in or aggravated by service did not cause or 
contribute to the veteran's death, and thus service 
connection for the cause of his death is not warranted.  The 
preponderance of the evidence is against the claim; thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

